Citation Nr: 1430932	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-45 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to an effective date prior to January 1, 2009 for an award of additional disability compensation for a dependent spouse.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 2001 to October 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, which granted additional benefits to the Veteran's dependent spouse and assigned an effective date of January 1, 2009.

The Board has not only viewed the Veteran's physical claims file, but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  A March 2007 rating decision granted service connection for several disabilities and assigned a combined 50 percent disability rating, making the Veteran eligible to receive compensation for dependents.

2.  A March 2007 letter notified the Veteran that the information she had provided on her claim form regarding her dependents was incomplete.  The letter instructed the Veteran to complete and return VA Form 21-686c, "Declaration of Status of Dependents" and listed the specific information she needed to provide.  The letter informed the Veteran that if the information requested was not furnished within one year, payment could only be made from the date the information was received.

3.  The Veteran did not submit a VA Form 21-686c or any of the information requested before December 11, 2008, when the RO received a fax from the Veteran with a completed VA Form 21-686c, marriage certificates, and a copy of her spouse's Social Security Administration card.


CONCLUSION OF LAW

The criteria for an effective date prior to January 1, 2009 for an award of additional disability compensation for a dependent spouse have not been met.  38 U.S.C.A. §§ 1115, 5110 (West 2002); 38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she should be awarded compensation for her spouse from October 2006, the date of her VA disability compensation award.  For the reasons that follow, the Board finds an earlier effective date is not warranted. 

Veterans having a 30 percent or more service-connected condition may be entitled to additional compensation for a spouse, dependent parents, or unmarried children under 18 (or under 23 if attending an approved school) or when prior to age 18 the child has become permanently incapable of self-support because of mental or physical defect.  38 U.S.C.A. § 1115 (West 2002); 38 C.F.R. § 3.4(b)(2) (2013).

The effective date of the award of any benefit or increase by reason of marriage or the birth/adoption of a child shall be the date of that event if proof is received by VA within a year from the date of marriage, birth or adoption.  38 U.S.C.A. 
§ 5110(n) (West 2002). 

Regarding additional compensation for dependents, the effective date will be the latest of the following dates: (1) date of claim; (2) date the dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within a year of notification of such rating action; or (4) date of commencement of the service member's award.  38 C.F.R. § 3.401(b) (2013). 

The "date of claim" for additional compensation for dependents is the date of the appellant's marriage or birth/adoption of a child, if evidence of the event is received within a year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within a year of notification of such rating action.  38 U.S.C.A. § 5110 (f), (n) (West 2002); 38 C.F.R. § 3.401(b)(1) (2013). 

Regardless of VA regulations concerning effective dates of awards, and except as provided in 38 C.F.R. § 3.31(c), payment of monetary benefits based on original, reopened, or increased awards of compensation, pension or dependency and indemnity compensation may not be made for any period prior to the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31(a).

In this case, a March 2007 rating decision established a 50 percent combined disability rating for the Veteran's service-connected disabilities, effective October 2006. 

The March 2007 notification letter informed the Veteran that the information she provided on her claim form regarding her dependent spouse was incomplete.   The letter specifically stated the Veteran was being paid "as a veteran with two dependent(s)" and that VA "couldn't pay you for Millage because we need your and your spouse's prior martial history."  On the next page, the Veteran was instructed to complete and return a VA Form 21-686c, "Declaration of Status of Dependents," which listed specific information the Veteran needed to provide to VA regarding her dependent spouse and children. 

Moreover, the letter explicitly stated that if the Veteran did not furnish the information requested within one year of the date of the letter, any additional compensation for her dependent spouse could only be paid from the date the information was received. 

No information was received from the Veteran within one year of the March 2007 letter.  Indeed, the Veteran acknowledges that she did not supply any of the requested information within one year of the March 2007 letter. 

In December 2008, the RO received a completed VA Form 21-686c, along with certificates of marriage, and the Social Security Administration card of the Veteran's spouse.  The Veteran indicated that she was unaware that her husband was not included in her compensation award until she was "recently" informed by her vocational rehabilitation representative.  She reported that she moved frequently for her husband's work, but always updated her address with VA.  She stated that she did not receive any information before the call from her vocational rehabilitation representative to notify her that her husband was not part of her award.  Furthermore, the Veteran's representative asserted in a December 2009 VA Form 646 that even if the Veteran had received the March 2007 letter, the request for "martial" information, rather than marital information, inadequately informed the Veteran of the information needed to substantiate her claim.  

In January 2009, the RO acknowledged the December 2008 submission of evidence and awarded additional compensation for the Veteran's dependent spouse with an effective date of January 1, 2009 in accordance with 38 C.F.R. § 3.31(a).  The RO explained that an earlier effective date could not be awarded because more than a year had passed since the RO requested additional information from the Veteran in March 2007.

Indeed, 38 C.F.R. § 401(b)(3) provides that the effective date of additional compensation will be the effective date of a veteran's qualifying disability rating only if evidence of dependency is received within a year of notification of the rating action.

The Board acknowledges the Veteran's contention that she did not receive any information about her husband's status as a dependent before a December 2008 interaction with her vocational rehabilitation representative.  However, the record reflects a March 2007 letter was sent to the Veteran and not returned as undeliverable.  Indeed, the Veteran herself indicated that she updated the VA whenever she moved. 

In this regard, the United States Court of Appeals for Veterans Claims (Court) has held that "there is a presumption of regularity which holds that government officials are presumed to have properly discharged their official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 71 (1926)).  The presumption of regularity attaches to "all manner of VA processes and procedures."  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  The presumption of regularity is not absolute; however, it may be overcome only by the submission of "clear evidence to the contrary."  Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992).  A claimant's mere statement of nonreceipt of the applicable notice is insufficient for rebutting the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).
Here, the evidence of record does not include clear evidence rebutting the presumption of regularity.  To the contrary, the Veteran has indicated that she has updated VA with any change of address, and the March 2007 letter was not returned as undeliverable.  It is therefore presumed that a copy of the March 2007 rating decision and cover letter was sent to the Veteran at her most recent address of record.

The Board also finds the representative's argument with regard to the misspelling of the word "marital" to be unpersuasive.  Even if the Veteran was confused as to what information was being requested as marital history, the VA Form 21-686c contained its own directions, which, if completed, would provide the RO with the necessary information to add the Veteran's dependent spouse to her award.  

Therefore, a review of the evidence shows that the evidence of dependency for the Veteran's spouse was not received within one year of the March 2007 decision letter.  As such, the Board finds that there is a preponderance of the evidence against the Veteran's claim for an effective date prior to January 1, 2009 for payment of additional compensation for a dependent spouse, and the appeal must be denied.  See 38 U.S.C.A. §§ 1115 , 5110 (West 2002); 38 C.F.R. §§ 3.4 , 3.31, 3.400, 3.401(b) (2013).

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  

This case, however, is one in which the law, and not the facts, is dispositive of the issue because it involves the application of law to certain facts -such as the effective date for a combined rating higher than 30 percent and the date when information, which was needed to award additional compensation for the Veteran's spouse, was received by the RO -and those facts are already established by the evidence now of record and are not in dispute.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Under such circumstances, the duties to notify and assist are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002); see also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002).


ORDER

Entitlement to an effective date prior to January 1, 2009 for an award of additional disability compensation for a dependent spouse is denied. 



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


